MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reconsider.
We review the BIA’s denial of a motion to reconsider for abuse of discretion. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). The regulations state that a party may file only one motion to reconsider in any case previously the subject of a final decision by the BIA. See 8 C.F.R. § 1003.2(b)(2). A review of the administrative record demonstrates that the BIA did not abuse its discretion in denying petitioner’s motion to reconsider for exceeding the numerical limitations because this is petitioner’s fourth motion to reconsider.
It should also be noted that although petitioner’s motion states he provided copies to the BIA of various documents relating to his application for temporary resident status, no documents were attached to the motion.
Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
The motion for stay of voluntary departure, filed after the departure period had *711expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.